Citation Nr: 1517028	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-20 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to a compensable rating from July 21, 2010 to June 5, 2012 and in excess of 10 percent from June 5, 2012 forward for hearing loss.

3. Entitlement to an effective date earlier than June 5, 2012 for the 10 percent rating for hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010, February 2012, and May 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The May 2014 denial of an earlier effective date was issued by the RO in Muskogee, Oklahoma, but the St. Louis RO remains the RO of jurisdiction.  

A July 2012 informal conference report explains that because the Veteran's evaluation for bilateral hearing loss is at the maximum allowed by the symptoms; the 10 percent grant is considered a complete grant of benefits sought on appeal.  It further directs that the Veteran be contacted to see if he agrees with the decision and wishes to continue with the appeal for increased rating.  The informal conference report has a date and initials on the line for the power of attorney.  In the bottom margin, a hand-written note reads that the Veteran agrees with the rating.  The RO treated the informal conference report as the Veteran's withdrawal of his appeal for an increased rating.  However, the Board does not find that the Veteran withdrew his appeal in accordance with 38 C.F.R. § 20.204.  An agreement with the grant of 10 percent does not equate to a desire to withdraw the appeal for a rating in excess of 10 percent.  Further, even if the Veteran was satisfied with a 10 percent rating, the grant of 10 percent by the RO only began on June 5, 2012.  It was not a complete grant of benefits sought, as the RO classified, because the Veteran's appeal included entitlement to a higher rating from the date he filed his claim, or July 21, 2010.  The Board finds that the issue of an increased rating for hearing loss was not properly withdrawn and is perfected on appeal before the Board.    


FINDINGS OF FACT

1. The weight of the evidence shows low back disabilities are not related to service, and arthritis was not present to a compensable degree within a year of service.

2. The evidence does not show puretone threshold and Maryland CNC test results warranting a compensable rating for hearing loss from July 21, 2010 to June 5, 2012 or a rating in excess of 10 percent from June 5, 2012 forward.

3. A 10 percent hearing loss disability was first shown on June 5, 2012.  The claim for an earlier effective date was received on August 20, 2013, more than a year after the rating decision.     


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for a compensable rating for bilateral hearing loss from July 21, 2010 to June 5, 2012  have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85-4.86, Diagnostic Code (DC) 6100 (2014).

3. The criteria for a rating in excess of 10 percent for bilateral hearing loss from June 5, 2012 forward have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85-4.86, DC 6100 (2014).

4. The criteria for an effective date prior to June 5, 2012 for the grant of 10 percent disability for hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In August 2008, March 2011, and July 2013, prior to adjudication of his claims, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA. These letters explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered, including private records.  In a March 2011 release, the Veteran identified treatment with Dr. J from January 2008 forward.  In July 2011 correspondence, Dr. J's office explained that they had no records because the Veteran was not treated in their office during that time frame.  VA provided examinations for the Veteran's hearing loss and low back claims in August 2010, November 2011, and June 2012.  There is no indication or assertion that these examinations were inadequate.  To the contrary, they provided thorough rationale for conclusions, detail on diagnoses and symptoms, and addressed the appropriate rating criteria.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. §§ 1101, 1112 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses, but not to diagnose a disability of the spine or determine its cause, as this requires specialized knowledge to understand the complexities of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements credible as they are detailed and consistent.

The Board has reviewed the record and determines that the criteria for service connection for a low back disability have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows current low back disabilities.  Private treatment from June 2011 diagnosed arthritis and degenerative disc disease in the lumbar spine.  An MRI report from June 2011 was used to identify the spondylosis, or arthritis.  The November 2011 VA examiner also diagnosed spondylosis.

The evidence also shows an in-service injury to the low back.  The Veteran reported a back injury in service when he had to carry multiple heavy chains.  See November 2014 statement, Provider letter June 2013.  Service treatment records show treatment for low back muscle strain in December 1975.  

However, the evidence does not show that the in-service muscle strain resulted in permanent disability or caused current arthritis or degenerative disc disease.  The November 2011 VA examiner concluded that the current low back disabilities were less likely than not related to service.  The examiner explained that the one solitary muscular back strain described in December 1975 does not establish a nexus for his chronic multilevel degenerative arthritis of the lumbar spine, diagnosed in 2001.  Muscular strain does not lead to arthritic changes.  See November 2011 examination.  A June 2011 private treatment record does not give an exact onset but notes that the Veteran had back problems for many years.  In his November 2014 statement, the Veteran reported having treatment for his low back since the injury in service.  However, during the VA examination, the Veteran reported first seeking treatment for his low back in February 2001 (though he reported symptoms prior to that time, which he self-treated).  Private records dated in February 2001 show treatment for complaints of back pain from a lifting injury the day before.  The private provider diagnosed chronic arthritis.      

The Board recognizes the Veteran's report of continuous treatment since service, and notes that arthritis is a chronic disease which may be proven by lay statements of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.309.  Nevertheless, the evidence weights against a finding of a nexus to service.  The evidence does not show a direct causal relationship or that arthritis was present to a compensable degree within one year of separation.  See 38 C.F.R. § 3.307.  An x-ray conducted in December 1975 at the time of the injury showed the spine "WNL"- within normal limits.  The July 1976 separation examiner found a normal spine.  The Veteran's report of treatment after service is less credible, because he also reported first seeking treatment in 2001, 25 years later.  He had the opportunity, but did not provide any evidence to support his assertion.  Moreover, given this inconsistency, the Board also places less reliance on his statements of continuing symptomatology.  In any event, no relevant complaints were made at the time of discharge, interrupting continuity.  The claims file does not include any medical opinions on the cause of the Veteran's low back disability other than the November 2011 VA examination.  The November 2011 VA examiner provided a medical reason disputing any relationship between in-service muscle strain and arthritis.  Service treatment records showing no residual disability and the VA opinion outweigh the less-credible statement of continuous treatment.  Service connection for a low back disability is not shown.  See 38 C.F.R. § 3.303.  

III. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4.87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  Further, all applicable tests include valid pure tone and speech discrimination scores.  As such, Table VI applies.  See 38 C.F.R. §§ 4.85 and 4.86.

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

Based on the evidence, the Board finds that the Veteran's hearing loss does not meet the criteria for a compensable rating from July 21, 2010 to June 5, 2012.  See 38 C.F.R. § 4.85.  The evidence shows a change in hearing loss disability such that staged ratings are necessary.  See Hart, 21 Vet. App. 505, 509-10.  While hearing loss meets the criteria for a 10 percent rating, a rating in excess of 10 percent from June 5, 2012 forward is not warranted.  See 38 C.F.R. § 4.85.

First for the period from July 21, 2010 to June 5, 2012, an August 2010 examination showed the level of disability associated with the Veteran's hearing loss.  His right ear was recorded with 61.25 decibel puretone threshold average and 92 percent speech recognition.  His left ear had 60 decibel puretone threshold average and 84 percent speech recognition.  The left ear 84 percent speech recognition and 60 decibel average combine for a III in Table VI, while the right ear 61.25 decibel average and 92 percent speech recognition combine for a II.  38 C.F.R. § 4.85.  Roman numerals III and II combine for a zero, or noncompensable rating in Table VII.  Id.  There are no other audiometric readings during the period from July 21, 2010 to June 5, 2012.  Based on the evidence, a compensable rating is not warranted.  See 38 C.F.R. § 4.85.

The Board has considered the Veteran's statements of the need for hearing aids and difficulty hearing during one-on-one conversation and with background noise.  See August 2010 VA examination.  He is competent to report these symptoms, and the Board also finds him credible as the statements on this point are detailed and consistent.  See Jandreau, 492 F.3d at 1377.  Nevertheless, VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  As such, the medical evidence and test results are more probative and outweigh the lay subjective reports of a more severe degree of disability, because they directly address the rating criteria for the Veteran's hearing loss.

For the period from June 5, 2012 forward, a June 2012 VA examination measured the level of hearing loss disability.  The right ear was recorded with a puretone threshold average of 59 decibels and 76 percent speech discrimination, and the left ear was recorded with a puretone threshold average of 62 decibels and 68 percent speech discrimination.  The right ear 59 decibel average and 76 percent speech recognition combine for a IV.  38 C.F.R. § 4.85.  The left ear 62 decibel average and 68 percent speech recognition combine for a V.  Id.  Roman numerals V and IV combine for a 10 percent disability rating.  Id.  Again, there are no other audiometric findings during this period.  Thus, the evidence shows that a 10 percent disability is warranted.  See 38 C.F.R. § 4.85.

The June 5, 2012 VA examination is the first evidence of record that shows puretone threshold and speech recognition test results that satisfy the criteria for a 10 percent rating.  While the Veteran commented that his hearing loss was worse in his November 8, 2010 notice of disagreement, his lay statements did not address the Maryland CNC and puretone audiometry tests required by the rating criteria and are, thus, insufficient evidence for the 10 percent rating.  See 38 C.F.R. § 4.85. 

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hearing loss are fully contemplated by the schedular rating criteria.  Specifically, the rating code considers hearing impairment measured by puretone threshold average and speech discrimination.  The Veteran's reports of difficulty hearing and the use of hearing aids are common to hearing loss and do not show an unusual disability picture.  The rating schedule is adequate to evaluate his disability.  

There are no symptoms that have not been rated in connection with a service-connected disability or attributed to a non-service connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. 2014).  Consideration of an extra-schedular award based on total disability for individual unemployability is not for application because the evidence does not suggest that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, further consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

IV. Earlier Effective Date

For disability benefits claims, an appeal is initiated when a notice of disagreement is filed with the Agency of Original Jurisdiction (AOJ) within one year of the mailing of the rating decision in disagreement.  See 38 U.S.C.A. § 7105.  

In a July 19, 2012 decision, the AOJ/RO granted a 10 percent rating for hearing loss with an effective date of June 5, 2012.  The Veteran had one year from the date of that decision to appeal the effective date of that grant.  The Veteran argued that the effective date for the 10 percent rating for hearing loss should be the date he wrote his claim, or July 19, 2012, but his notice of disagreement was received on August 20, 2013, more than one year after the rating decision.  As such, the August 20, 2013 statement was not an appeal but instead a new claim for an earlier effective date.  See 38 U.S.C.A. § 7105.  However, because the Veteran properly appealed his claim for an increased rating for hearing loss, the Board has jurisdiction to discuss the propriety of an assignment of disability percentage back to the receipt of his increased rating claim, or July 21, 2010.  The Board does not have jurisdiction over the issue of an effective date prior to July 21, 2010, because the Veteran did not file a timely appeal of that issue.  See 38 U.S.C.A. § 7105.

Generally, the effective date for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

Based on review of the evidence, the appropriate effective date for the 10 percent rating for bilateral hearing loss is June 5, 2012, the date entitlement arose.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Here, the claim for an earlier effective date for the award of a 10 percent rating for hearing loss was received on August 20, 2013.  The earliest date the Veteran could be awarded benefits based on the claim for an earlier effective date is August 20, 2013.  See 38 U.S.C.A. § 5110(a).  The current effective date for the 10 percent disability rating for hearing loss is June 5, 2012.  June 5, 2012 is prior to, and more beneficial than, any date the Veteran could receive as a result of the independent claim for an earlier effective date.  See 38 U.S.C.A. § 5110(a).  Therefore, the appeal of the effective date claim is essentially moot.

For completeness, the Board will further explain why the Veteran cannot receive an effective date prior to June 5, 2012.  As discussed above, the Veteran's claim for a compensable rating for hearing loss was received July 21, 2010.  The statement was dated July 19, 2010, but the date VA received the claim is the important date for effective date purposes.  See 38 U.S.C.A. § 5110(a).  The evidence from July 21, 2010 to June 5, 2012 showed puretone and Maryland CNC measurements of a non-compensable level of hearing loss only.  See August 2010 VA examination; 38 C.F.R. § 4.85.  The June 5, 2012 VA examination first provided audiometric testing that satisfied the criteria for a 10 percent rating.  Any evidence prior to June 5, 2012 either showed a non-compensable level of hearing loss or did not address the puretone and Maryland CNC testing required for rating purposes.  38 C.F.R. § 4.85.  As such, June 5, 2012 is the appropriate effective date, because it is the date entitlement to a 10 percent rating was first shown.  See 38 U.S.C.A. § 5110(a).        


ORDER

Service connection for a low back disability is denied.

A compensable rating from July 21, 2010 to June 5, 2012 and in excess of 10 percent from June 5, 2012 forward for hearing loss is denied.

An effective date prior to June 5, 2012 for the grant of a 10 percent rating for hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


